United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 29, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60316
                          Summary Calendar


FARUQUE A. CHOWDHURY,

                                    Petitioner,

versus

ALBERTO R. GONZALES,
U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A79 011 684
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Faruque A. Chowdhury seeks a petition for review of the

Board of Immigration Appeals’ (BIA) January 14, 2005, order

summarily affirming the Immigration Judge’s decision finding him

removable and denying a continuance pending the adjudication of

his labor certification application, as well as of the BIA’s

March 16, 2005, order denying his motion to reconsider.        Because

the petition for review is timely only as to the March 16, 2005,

order, we have jurisdiction over that order only.      See Stone v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60316
                                -2-

INS, 514 U.S. 386, 394 (1995); Karimian-Kaklaki v. INS, 997 F.2d
108, 111 (5th Cir. 1993); 8 U.S.C. § 1252(a)(1), (b)(1).

     Chowdhury has not demonstrated any abuse of discretion on

the BIA’s part in connection with the denial of his motion to

reconsider.   His argument that the motion automatically tolled

his voluntary-departure period is without merit.     See Banda-Ortiz

v. Gonzales, 445 F.3d 387, 389-90 (5th Cir. 2006).    His

constitutional challenge to the National Security Entry-Exit

Registration System (NSEERS), under which he was required to

register and which registry triggered the instant removal

proceedings, is similarly without merit.   See Lakhani v.

Gonzales, 162 F. App’x 350, 354 (5th Cir. 2006); Ali v. Gonzales,

162 F. App’x 345, 348-49 (5th Cir. 2006); see also Sewani v.

Gonzales, 162 F. App’x 285, 287 (5th Cir. 2006).

     The petition for review is DENIED.